Name: Council Regulation (EEC) No 1226/83 of 16 May 1983 opening, allocating and providing for the administration of a Community tariff quota for new potatoes falling within subheading 07.01 A II b) of the Common Customs Tariff and originating in Cyprus (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 83 Official Journal of the European Communities No L 131 /3 COUNCIL REGULATION (EEC) No 1226/83 of 16 May 1983 opening, allocating and providing for the administration of a Community tariff quota for new potatoes falling within subheading 07.01 A II b) of the Common Customs Tariff and originating in Cyprus (1983) the imports into the Community from Cyprus of the products concerned : rHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Member States 1980 1981 1982 Benelux 1,2 3,7 4,2 Denmark    Germany 1,1 3,2 4,7 Greece    France    Ireland 6,2 0,1  Italy    United Kingdom 91,5 93,0 91,1 Having regard to the proposal from the Commission, Whereas, in view of these factors of market forecasts for the products in question and in particular of the estimates submitted by certain Member States, initial quota shares may be fixed approximately at the following percentages : Whereas Article 2 of Council Regulation (EEC) No 3746/81 of 21 December 1981 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1981 ('), as amended by Regulation (EEC) No 3532/82 (2), provides for the opening of a Community tariff quota of 60 000 tonnes of new pota ­ toes, originating in Cyprus and falling within subhea ­ ding 07.01 A II b) of the Common Customs Tariff, at a rate of customs duty equal to 45 % of the customs duty in the Common Customs Tariff, for the period 16 May to 30 June 1983 ; whereas it is necessary to open this Community tariff quota for the period in ques ­ tion ; Benelux 4,4 Denmark 0,1 Germany 4,9 Greece 0,1 France 0,1 Ireland 0,1 Italy 0,1 United Kingdom 90,2Whereas it is in particular necessary to ensure for allCommunity importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the true trend of the market in the products in question, such allocation should be in proportion to the require ­ ments of the Member States, calculated by reference to the statistics for imports from Cyprus over a represen ­ tative reference period and also to the economic outlook for the quota period in question ; Whereas, in order to take into account import trends for the products concerned in the various Member States, the quota amount should be divided into two instalments, the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should under the circumstances be fixed at 94 % of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial quota share should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and addi ­ Whereas, during the last three years for which statistics are available, the corresponding imports by each of the Member States represent the following percentages of (') OJ No L 374, 30 . 12. 1981 , p. 4 . (2) OJ No L 371 , 30 . 12 . 1982, p . 2. No L 131 /4 Official Journal of the European Communities 20 . 5 . 83 2. A first instalment amounting to 56 300 tonnes shall be allocated among the Member States ; the respective shares, which subject to Article 5 shall be valid until 30 June 1983 shall be as follows : (tonnes) Benelux 2 500 Denmark 50 Germany 2 750 Greece 50 France 50 Ireland 50 Italy 50 United Kingdom 50 800 tional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission, and the latter must be in a posi ­ tion to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; Whereas if, at a given date in the quota period, a substantial quantity remains unused in any Member State, it is essential that that Member State should return a significant proportion to the reserve to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation rela ­ ting to the administration of the quota shares allocated to that economic union may be carried out by any of its members, 3 . The second instalment of 3 700 tonnes shall constitute the reserve . HAS ADOPTED THIS REGULATION : Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2) or 90 % of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall forthwith, by notifying the Commission, draw a second share equal to 1 5 % of its initial share, rounded up where necessary to the next unit . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall, in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share, rounded up where necessary to the next unit. 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accor ­ dance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 1 From 16 May to 30 June 1983 , the Common Customs Tariff duty for new potatoes falling within subheading 07.01 A II b) of the Common Customs Tariff and originating in Cyprus shall be suspended at 9,4 % within the limits of a Community tariff quota of 60 000 tonnes . Within the limits of this tariff quota, Greece shall apply the customs duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation . The protocol on the definition of the concept of 'origi ­ nating products' and on methods of administrative cooperation ('), annexed to the Additional Protocol to the Agreement between the European Economic Community and Cyprus, shall be applicable . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 30 June 1983 .(') OJ No L 339, 28 . 12 . 1977, p. 19 . 20 . 5 . 83 Official Journal of the European Communities No L 131 /5 Article 5 The Member States shall return to the reserve, not later than 15 June 1983 , such unused portion of their initial share as, on 10 June 1983, is in excess of 20 % of the initial volume. They may return a larger quan ­ tity if there are grounds for believing that this quantity may not be used. The Member States shall notify the Commission, not later than 15 June 1983 , of the total quantities of the products in question imported up to 10 June 1983 and charged against the tariff quota and of any quan ­ tity of the initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it is notified, shall inform each Member State of the extent to which the reserve has been used up. It shall inform the Member States, not later than 20 June 1983 , of the amount in the reserve after quanti ­ ties have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and, to this end, notify the amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all measures neces ­ sary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the tariff quota. 2. The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authori ­ ties for free circulation . 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the Commission's request, the Member States shall inform it of imports of the products concerned actu ­ ally charged against their shares. Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1983 . For the Council The President I. KIECHLE